DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a driven sheave and variable torque limiting clutch assembly comprising the combination that is recited including wherein “the driven sheave further includes a sheave stator that is statically positioned on the driven post, the sheave stator and an inside surface of the moveable sheave member forming a movable sheave chamber, the at least one driven post hydraulic passage of the driven post extending into the movable sheave chamber.” For example, the prior art does not disclose the combination of both the VTL shaft hydraulic passage aligned with the post hydraulic passage, and the driven post hydraulic passage extending into the movable sheave chamber, which is formed by an inside surface of a stator on the driven post.
With reference to each of the claims, claims 15 and 19 are patentable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and amendments, see Amendment, filed August 24, 2022, have been fully considered and are persuasive.  The specification objection has been withdrawn because the argument that these examples are merely a reflection of claim features and not embodiments is persuasive. The arguments related to the drawing objection is persuasive. The amendments overcome the claim objections. For the same reasons as previously noted, the features incorporated into the independent claims overcomes the prior rejections under 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659